MEMORANDUM OPINION
                                         No. 04-10-00569-CV

                        James ZIMMERHANZEL and Linda Zimmerhanzel,
                                      Appellants

                                                 v.

   William O. SMITH, Jr., Nancy A. Smith, J.M. Butz, Jr. d/b/a Butz Land Surveying, et al.,
                                       Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 2008-0148-CV
                           Honorable Dwight E. Peschel, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 27, 2010

DISMISSED

           On September 22, 2010, we ordered appellants to show cause why this appeal should not

be dismissed for lack of jurisdiction. Appellants seek to appeal an order signed on April 29,

2010 dismissing their claims against J.M. Butz, Jr. d/b/a Butz Land Surveying, one of several

defendants in the underlying cause. It appears from the clerk’s record that the dismissal order is

interlocutory because it does not dispose of the appellants’ other pending claims, and no

severance order appears in the record. A judgment that does not dispose of all parties and causes
                                                                                04-10-00569-CV


of action is not final and appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex.

2001); City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988). Interlocutory orders

may be appealed only if a specific statute authorizes an interlocutory appeal. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014 (West 2008).

       Appellants responded to our order and agreed that the failure to sever Butz’s claims is

fatal to the appeal and concede that the appeal must be dismissed. Accordingly, we dismiss the

appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                  PER CURIAM




                                                -2-